Citation Nr: 1435389	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-07 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Spouse 


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1972 until December 1975.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In April, 2014, the Veteran and his representative had the opportunity to offer evidence and oral testimony in support of these claims; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's current right ear hearing loss is related to active duty service.  

2.  The Veteran does not have left ear hearing loss for VA compensation purposes.  

3.  Even considering his complaints of pain, pain on motion, and functional loss, the Veteran's lumbar spine disability has not shown to have been manifested by forward flexion limited to 60 degrees or less, a combined range of motion of 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or intervertebral disc syndrome resulting in incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks due to his lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154(b), 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385, 3.307, 3.309 (2013).

2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154(b), 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385, 3.307, 3.309 (2013).

3.  The criteria for an initial rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1-4 .3, 4.7, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, notice requirements of the VCAA apply all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With respect to his claims, letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) and Dingess were sent to the Veteran in January 2009 and June 2010, prior to the RO decisions that are the subjects of this appeal.  Therefore, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  See 38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159 (2013). 

The RO has obtained service and VA treatment records.  Neither the Veteran nor his representative has identified any outstanding evidence that would be relevant to the appeal.  The Board notes that the Veteran identified a Dr. Bennett as former healthcare provider, and that he provided a release to obtain records from that physician.  An AOJ request was sent to Dr. Bennett in July 2012.  Thereafter, in August 2012, and in response to an AOJ inquiry, the Veteran clarified that the treatment records from Dr. Bennett were no longer available because he had retired in the late 1990s.

The Veteran was afforded adequate VA examinations in March 2009 and June 2011 for his hearing disorder and in August 2010 and June 2011 for his lumbar spine disorder.  Veteran underwent VA examinations in November 2006, June 2008, and June 2010 regarding the issues on appeal.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations and opinions obtained in this case are more than adequate, as they are predicated on a full understanding of the Veteran's medical history.  The examiners considered all of the pertinent evidence of record, provided thorough physical examinations, and provided a complete rationale for any conclusions rendered, relying on and citing to the records reviewed.  The reports also include the relevant testing data in order to rate his spine disability.

The Board notes that 3 years have passed since the Veteran's last spine examination.  However, there is no indication that his condition has worsened since the June 2011 examination.  When specifically asked during his April 2014 hearing whether his symptoms had increased in severity, the Veteran was unable to answer with certainty.  See Hearing Transcript at 4.  As such, the Board finds that the June 2011 VA examination is adequate for rating purposes.  

Discussion of the April 2014 personal hearing is finally necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was elicited from the Veteran concerning the onset, nature, and severity of his claimed disorders.  

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  



	(CONTINUED ON NEXT PAGE)


II.  Service Connection

The Veteran alleges that his current hearing loss disorder was incurred during service as the result of exposure to acoustic trauma.  He states that he has been experiencing hearing loss since active service.  The Veteran is currently service-connected for tinnitus.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

For VA compensation purposes, a hearing loss disability is defined by specific audiological testing involving pure tone frequency auditory thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of these relevant frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  In the discussion below, when the Board refers whether or not the Veteran has a hearing loss disability, it is with this regulatory definition in mind.  However, it is also acknowledged that threshold levels above 20 dB indicate some degree of hearing loss that is outside the normal range.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's DD-214 documents the Veteran's occupation during service as a partsman, an occupation not inconsistent with his testimony of acoustic trauma during service.  In giving due consideration for the places, types, and circumstances of the Veteran's service, noise exposure is conceded.  See 38 U.S.C.A. § 1154(a).  Id.  

Service treatment records are silent for treatment or complaints of hearing difficulties.  A shift in auditory acuity is nevertheless documented to some degree.  Specifically, the Veteran's November 1972 pre-induction examination showed the following puretone thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT (Decibels)
10
10
10
N/A
5
LEFT
(Decibels)
20
15
5
N/A
5

The Veteran's December 1975 separation examination showed the following pure tone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT (Decibels)
20
15
10
N/A
15
LEFT
(Decibels)
15
10
10
N/A
10

Post-service treatment records show that the Veteran did not report hearing problems until his March 2009 VA examination.  At that time, the Veteran reported a gradual onset and progression of hearing loss beginning in the late 1970's.  The examination report shows the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT (Decibels)
30
25
40
65
60
LEFT
(Decibels)
05
05
05
10
20

Speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  The examiner diagnosed the Veteran with moderate hearing loss at 250 Hz rising to mild at 500 Hz, rising to borderline normal at 1000 Hz, with mild sloping to severe sensorineural hearing loss at 1500-8000 Hz in the right ear.  The left ear was within normal limits.  The examiner stated that hearing loss was less likely than not caused by acoustic trauma in active service, noting that service treatment records showed normal hearing at separation.  However, the examiner also opined that "it is not out of the realm of possibility that the right ear hearing loss began while the veteran was serving in the military, especially considering that the onset of tinnitus occurred during military service."  March 2009 VA Examination Report.  

The Veteran was afforded another VA audiological examination in June 2011.  At that time, the Veteran reported difficulty understanding conversation and hearing the television.  He also indicated that he could not use his right ear on the telephone. 

The examination report shows the following pure tone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT (Decibels)
20
15
40
55
70
LEFT
(Decibels)
5
0
5
5
20

Speech recognition scores were 98 percent for the right ear and 94 percent for the left ear.  The examiner diagnosed the Veteran with mild sloping to severe sensorineural hearing loss at 1500-8000 Hz in the right ear.  The left ear was within normal limits.  The examiner opined that the Veteran's hearing loss was less likely than not caused by or the result of acoustic trauma during service, noting that the Veteran did not have hearing loss at separation.  

At his personal hearing, the Veteran testified that he has been experiencing hearing loss since service, which has progressively worsened over the year.  His wife stated that she had known the Veteran prior to his military service, and that he had normal hearing at that time.  She recounted that his hearing was worse when he returned.

Although the March 2009 VA examiner opined that the Veteran's hearing loss was less likely than not related to service, she also stated that it was possible that right ear hearing loss could be related to service.  Credible testimony has also elicited pertaining to the onset of the Veteran's hearing loss.  Therefore, resolving all doubt in favor to the Veteran, the Board finds that the evidence supports a nexus between the Veteran's current right ear hearing loss disability and his military service.  As all elements of service connection have been satisfied, service connection for right ear hearing loss is granted.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) (2013).

Turning to the left ear, there is no evidence to support the contention that the Veteran currently has left ear hearing loss for VA compensation purposes.  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no evidence of a left ear hearing disorder during the period under appellate review.

The Court has held that there can be no valid claim without proof of a present disability. Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board has considered the Veteran's statements that he has left ear hearing loss that is related to service.  However, the medical evidence of record directly contradicts the Veteran's contentions.  Hearing loss (as defined by VA) is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that audiometric testing and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The opinions of the Veteran and is spouse that he suffers from left ear hearing loss is outweighed by the negative examination results.  

The presence of a current disability is paramount.  As such, any claim based on a left ear hearing disorder would be denied as a matter of law and provides no basis for granting the Veteran's service connection claim.  The preponderance of the evidence is against the claim for service connection for left ear hearing loss, and there is no doubt to be otherwise resolved.  As such, the claim is denied.  

III.  Increased Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (2013).  Separate diagnostic codes identify the various disabilities.  Id.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  In considering the severity of a disability, attention to the whole-recorded history is necessary so that a rating may accurately reflect the elements of the present disability.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

There is a distinction between an appeal of an original or initial rating and a claim for an increased rating; this distinction is important with regard to determining the evidence that can be used to decide whether the original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For example, the rule articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) - that the present level of the veteran's disability is the primary concern in a claim for an increased rating and that past medical reports should not be given precedence over current medical findings - does not apply to the assignment of an initial rating for a disability when service connection is awarded for that disability.  Fenderson, 12 Vet. App. at 126.  Instead, where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous . . . .' Id.  If later evidence shows that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Id. ; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.). Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Id. Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement. 38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

For VA purposes, normal forward flexion of the thoracolumbar spine is 0-90 degrees, extension is 0-30 degrees, left and right lateral flexion are 0-30 degrees, and left and right lateral rotation are 0-30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Under the diagnostic criteria pertinent to spinal disabilities, a 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71, Diagnostic Codes 5237, 5238, 5243.  

At an August 2010 VA examination, the Veteran reported pain and weakness with flare-ups improved by rest.  Range of motion was as follows:  forward flexion of 0-90 degrees, extension of 0-20 degrees, left and right rotation of 0-25 degrees, and left and right lateral bending of 0-30 degrees.  The examiner noted moderate pain at full motion, some muscle spasm and tenderness, and normal gait and alignment.  There was no evidence of flare-ups or loss of motion with repeated motion.  

At a June 2011 VA examination, the Veteran reported low back pain radiating into the buttocks and thighs.  Range of motion was as follows: forward flexion of 0-70 degrees, extension of 0-10 degrees, left and right rotation of 0-20 degrees, and left and right lateral bending of 0-25 degrees.  The examiner noted pain at full motion, muscle spasm and mild low back tenderness.  The examiner noted that there was no evidence of flare-ups or loss of motion with repeated motion, and there were no symptoms of persistent pain, weakness, fatigue, or decreased coordination.  The Veteran's gait and alignment were normal.  

From a neurological perspective, testing of reflexes and sensation was normal.  Straight leg raising was similarly negative.  The examiner expressed the opinion that the Veteran's neurological complaints represented peripheral neuropathy rather that radiculopathy associated with his back disability.

Based on the foregoing, the Board finds that the Veteran does not meet the criteria for a rating in excess of 10 percent for the period on appeal.  He has not exhibited forward flexion of the thoracolumbar spine of at least 30 degrees, but not greater than 60 degrees, a combined range of motion of less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour.  Evidence of record shows that the Veteran's disability more closely resembles the criteria for a 10 percent rating.  

Full consideration has been given to his complaints of pain, pain on motion, weakness, and functional loss.  See DeLuca.  He endorsed pain on all range of motion testing.  However, as discussed, the examiners were unable to quantify any additional loss of flexion. 

The Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results." Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  Here, like in Mitchell, the examiners indicated that the Veteran had pain throughout his range of motion, but that there was no quantifiable loss due to actual pain.  The examiners specifically stated that repeat motion did not cause flare up or loss of motion.  

The Board also must evaluate any associated objective neurological abnormalities separately under an appropriate diagnostic code.  Under Note 1, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately rated under an appropriate diagnostic code.  In this case, medical treatment and examinations found in the claims file have revealed no bowel or bladder problems.  The Veteran's complaints of pain in his extremities has been attributed to peripheral neuropathy.  

With respect to IVDS, under Diagnostic Code 5243, based on incapacitating episodes, a 20 percent rating would require incapacitating episodes of a total duration of at least two weeks but less than four weeks during the past 12 months, with an "incapacitating episode" defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.  To the extent the Veteran's lumbar pathology exhibits IVDS, the evidence of record does not show that the Veteran has been ordered bed rest prescribed by a physician.  And there is also no evidence that the Veteran was ever hospitalized for this disability.  An evaluation under Diagnostic Code 5243 is not applicable.  

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this regard, the Veteran and his wife are competent to report on factual matters of which they have first-hand knowledge, e.g. orthopedic symptomatology including painful motion and flare-ups.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  There is also no reason to question their credibility at this juncture.  However, while the Board may consider the subjective statements of the Veteran and his family regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the expert of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473   (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").  Even considering the lay statements from the Veteran and his family, the totality of the evidence still fails to support the assignment of a 20 percent rating for a lumbar spine disability.  

For the foregoing reasons, the Veteran's claim for entitlement to an evaluation in excess of 10 percent for a lumbar spine disability must be denied.  The Board has considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has considered the Veteran's reports of functional impairment due to lumbar spine pain.  The record shows that the Veteran has reported flare-ups associate with this disability.  However, his lumbar spine has shown a retained range of motion on evaluations during the period of time considered here.  The medical record shows no evidence of the Veteran being completely unable to perform his daily activities as a result of pain, weakness, or incoordination.  Overall, the medical and lay evidence of record does not suggest functional limitation beyond that contemplated by the current evaluation.  

The above determination is based upon consideration of applicable rating provisions. It should also be noted that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  In this case, there has been no showing that the Veteran's lumbar spine disability could not be contemplated adequately by the applicable schedular rating criteria discussed above. 

Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's spine disability picture includes such exceptional factors as periods of hospitalization and interference with employment. Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Finally, although the Veteran has submitted evidence of a medical disability and made a claim for the highest ratings possible for his service-connected disability, he has not submitted evidence of unemployability, or claimed to be unemployable specifically due to his service-connected disabilities.  The Board has considered lay and medical evidence indicating that the Veteran's service-connected disabilities occasionally interfere with his working capacity.  However, the Board notes that these statements do not indicate that the Veteran is unemployable.  To the contrary, the evidence of record shows that the Veteran continues to be retired; therefore, the evidence does not meet the threshold rendering entitlement to TDIU part and parcel of the initial rating claim now before the Board.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for left ear hearing loss is denied.  

Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


